(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por Cuanto, según certifica el secretario de la corte de donde procede este pleito, la última prórroga que obtuvo el demandante apelante para perfeccionar su apelación expiró en 25 de noviembre de 1936 y desde entonces no ha practicado ninguna otra diligencia en relación con el recurso, ni solicitado nueva prórroga;
Por Cuanto, en 5 de diciembre de 1936 el apelante y el apelado transigieron por escritura pública sus mutuas reclamaciones en re-lación ■ con este pleito, obligándose el demandante apelante, entre otras prestaciones, a desistir del presente recurso y a radicar segui-damente el correspondiente escrito;
Por Cuanto, el demandado apelado nos pide ahora que desesti-memos el recurso de apelación pendiente-
*984Poe TANTO, atendidas las razones aducidas por el apelado y vistos los artículos 59, 60 y 61 del Reglamento de este Tribunal Supremo, se accede a lo solicitado y se desestima el recurso.